DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 12/21/2020. Claims 1, 4, 8, and 16 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are now pending.
Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 07/06/2020 is acknowledged. The traversal is on the ground(s) that the examiner has failed to identify any mutually exclusive features, as required by MPEP 805.04(f). After further review of the specification, this is found persuasive because and the restriction requirement of 05/04/2020 has been withdrawn. Claims 1-20 will be examined.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1, 5, and 7 under 35 U.S.C. 102(a)(2) as being anticipated by Rauner have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rauner and Doering et al US 6,378,505 B1 as detailed below.
Applicant’s arguments with respect to claim(s) 2-4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see applicant’s arguments/remarks, filed 12/21/2020, with respect to claims 8-20 have been fully considered and are persuasive.  The rejection of claims 8-20 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner et al US 2018/0093658 A1 (hence Rauner) in view of Doering et al US 6,378,505 B1 (hence Doering).
In re claim 1, Rauner discloses a method for operating a hybrid vehicle (Abstract) and teaches the following:
A method for operating a vehicle with an internal combustion engine (Abstract), comprising: regulating a pressure in a fuel tank by scheduling a first engine start-up event based on pressure condition to reduce fuel tank venting emissions (Paragraph 0032); where the rate of change of the fuel tank pressure is determined based on an ambient temperature and an in-tank pressure (Paragraph 0030)
However, Rauner teaches that the internal combustion engine is started up at least depending on a current pressure in the fuel tank (Paragraph 0032) but doesn’t explicitly teach the following:
predicting an over-pressure condition in a fuel tank using a rate of change of a pressure in the fuel tank
Nevertheless, Doering discloses a system and method for controlling fuel vapor purging in a vehicle equipped with an internal combustion engine coupled to a fuel tank coupled to a purging canister (Col.1, lines 4-7) and teaches the following:
predicting an over-pressure condition in a fuel tank using a rate of change of a pressure in the fuel tank (Col.5, Lines 31-49)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Rauner reference to include monitoring the actual rate of change of fuel vapor pressure in the fuel tank as compared to the estimated rate of change, as taught by Doering, in order to a fuel tank condition that may cause fuel vapor emission into the atmosphere (Doering, Col.5, Lines 50-56).
In re claim 5, Rauner discloses the following:
The method of claim 1, further comprising operating an electric motor in the vehicle to provide motive power to a drive wheel during regulation of the pressure in the fuel tank (Paragraph 0029)
In re claim 7, Rauner discloses the following:
The method of claim 1, further comprising initiating a second engine start-up in direct response to determining that the fuel tank has reached a second threshold pressure (Paragraph 0036)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner in view of Doering and further in view Robichaux et al US 2002/0083930 A1 (hence Robichaux).
In re claim 2, Rauner discloses the claimed invention as discussed above with respect to claim 1, but doesn’t explicitly teach the following:
scheduling a fuel tank purge event subsequent to the first engine start-up event to purge fuel vapor from the fuel tank via an evaporative emission control system
Nevertheless, Robichaux discloses a method and system for purging a vapor canister in a Hybrid Electric Vehicle during vehicle idle conditions (Abstract) and teaches the following:
scheduling a fuel tank purge event subsequent to the first engine start-up event to purge fuel vapor from the fuel tank via an evaporative emission control system (Paragraphs 0035-0037) 
It would have been obvious to one of ordinary skills in the art at the time the invention was filed to have modified the Rauner reference to include a fuel tank purge event subsequent to an engine start-up event, as taught by Robichaux, in order to allow very rapid ingestion of the fuel vapor without risk of engine stalls, if used in an HEV where the engine speed is controlled by an electric motor (Robichaux, Abstract).
In re claim 3, Robichaux teaches the following:
where the fuel tank purge event is scheduled to occur prior to a predicted time at which fuel tank vapor venting to an evaporative emission control system is expected to occur (Fig.3, #208, #210, #214, and #216 where “Tank pressure > calibrated threshold” reads on “fuel tank vapor venting to an evaporative emission control system is expected to occur”)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner in view of Doering and further in view of Penschuck US 2004/0226543 A1 (hence Penschuck).
In re claim 4, Rauner discloses the claimed invention as discussed above with respect to claims 1 and Rauner teaches a pressure sensor with which the pressure in the fuel tank can be detected by measuring technology (Paragraph 0026), but doesn’t explicitly teach the following:
where scheduling the first engine start-up event based on pressure condition includes determining if the pressure in the fuel tank is expected to surpass a first threshold pressure within a predetermined time interval based on the rate of change of fuel tank pressure (Paragraphs 0017, and 0042-0048)
It would have been obvious to one of ordinary skills in the art at the time the invention was filed to have modified the Rauner reference to include determining the fuel vapor pressure by means of a procedural learning process, as taught by Penschuck, in order to use a value of the fuel vapor pressure as an additional input quantity in an engine control in order to undertake, for example, corrective interventions in the engine control for a more precise precontrol of an engine start function, an engine idle control, an engine knock control, an engine ignition control or for regenerating the fuel vapor filter of a tank-venting system (Penschuck, Paragraph 0017).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner  in view of Doering and further in view of Woods et al US 2013/0152905 A1 (hence Woods).
In re claim 6, Rauner discloses the claimed invention as discussed above with respect to claim 1 but doesn’t explicitly teach the following:
initiating a second engine start-up in direct response to determining that vapor storage in a fuel vapor canister in the emission control system has surpassed a threshold value
Nevertheless, Woods discloses purging a vapor canister of a vehicle and, more particularly, to a hydrocarbon sensor for indication when a vapor canister of an extended range electric vehicle should be purged (Abstract and Paragraph 0001) and teaches the following:
initiating a second engine start-up in direct response to determining that vapor storage in a fuel vapor canister in the emission control system has surpassed a threshold value (Paragraphs 0015, 0018, and Claim 1)
It would have been obvious to one of ordinary skills in the art at the time the invention was filed to have modified the Rauner reference to include a hydrocarbon sensor that detects a level of hydrocarbons in the canister, as taught by Woods, in order to tell the engine control unit (ECU) when the canister needs purging so that the engine is only started when it is needed (Woods, Paragraph 0004).

Allowable Subject Matter
Claims 8-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669